DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses facilitating, by a user equipment comprising a processor, a transmission of a request, to network equipment, for entry into a time-division multiplexing mode; and receiving, from the network equipment by the user equipment, information indicative of selected time-division multiplexing patterns, wherein the selected time-division multiplexing patterns indicate respective repeating patterns of an on state and an off state in connection with a defined identity associated with the user equipment.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses based on a first group of time-division multiplexing patterns of the selected time- division multiplexing patterns being in the on state, monitoring, by the user equipment, a first group of control channels.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses
determining, by the user equipment, that a second group of control channels for a second group of time-division multiplexing patterns are not monitored based on the second group of time-division multiplexing patterns being in the off state.
Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the request to enter the time-division multiplexing mode comprises a request for configuration of a time-division multiplexing pattern for partial access for communication with the network equipment.

Claim 5  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the time-division multiplexing pattern is a periodic resource in a time domain.


Claim 6 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the transmission is a first transmission, wherein the network equipment comprises first network equipment and second network equipment, and wherein the method further comprises:

facilitating, by the user equipment, a second transmission to the first network equipment, wherein the second transmission comprises first information indicative of a first recommended time-division multiplexing pattern; and

facilitating, by the user equipment, a third transmission to the second network equipment, wherein the third transmission comprises second information indicative of a second recommended time-division multiplexing pattern, wherein the first recommended time-division multiplexing pattern and the second recommended time-division multiplexing pattern are non-overlapping in a time domain.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the user equipment is configured to operate with at least two subscriber identity modules.

Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the receiving comprises receiving a reference signal comprising a defined sequence.

Claim 9 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the respective repeating patterns comprise patterns that alternate between the on state and the off state.

Claim 10 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses system, comprising:
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: conveying, to network equipment, a message that comprises a request for configuration of a time-division multiplexing pattern for partial access for communication of a user equipment with the network equipment; and receiving information indicative of selected time-division multiplexing patterns in response to the message, wherein the selected time-division multiplexing patterns indicate respective repeating patterns of an on state and on off state with respect to a defined identity of the user equipment.

Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the network equipment comprises first network equipment and second network equipment, and wherein the operations further comprise:transmitting, to the first network equipment, first information indicative of a first recommended time-division multiplexing pattern; and transmitting, to the second network equipment, second information indicative of a second recommended time-division multiplexing pattern, wherein the first recommended time-division multiplexing pattern and the second recommended time-division multiplexing pattern are non-overlapping in a time domain.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the respective repeating patterns comprise patterns that alternate between the on state and the off state.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the operations further comprise: based on a first group of time-division multiplexing patterns of the selected time- division multiplexing patterns being in the on state, monitoring a first group of control channels; and
determining that a second group of control channels for a second group of time- division multiplexing patterns are not monitored based on the second group of time-division multiplexing patterns being in the off state.

Claim 14 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the user equipment is configured to operate with at least two subscriber identity modules.

Claim 15  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the time-division multiplexing pattern is a periodic resource in a time domain.

Claim 16 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses hen executed by a processor, facilitate performance of operations, comprising:

receiving, from a user equipment, a request to enter a time-division multiplexing mode; and

sending, to the user equipment, information indicative of multiple time-division multiplexing patterns applicable to the user equipment, wherein the multiple time-division multiplexing patterns indicate respective repeating patterns of an on state and an off state of a


Claim 17 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses prior to the sending, configuring the multiple time-division multiplexing patterns for the user equipment.

Claim 18 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14  of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses wherein the sending comprises establishing a defined scheduled for the user equipment.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses the receiving comprises receiving a recommended time-division multiplexing pattern.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication  No.2021/0105791 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Wang discloses, wherein the respective repeating patterns comprise patterns that alternate between the on state and the off state. Page 41 of Conclusion
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463